Citation Nr: 0813979	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  97-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1983 and from September 1991 to May 1992.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 1996 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in pertinent part, denied entitlement to the 
above condition.  


FINDING OF FACT

In an August 2007 rating decision, the veteran was granted 
entitlement to TDIU, effective February 11, 2002.


CONCLUSION OF LAW

There are no errors of fact or law for appellate 
consideration and the Board does not have jurisdiction to 
review the appeal.  38 U.S.C.A. §§ 511, 7104 (West 2002); 
38 C.F.R. § 20.101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for entitlement to TDIU was granted by 
the RO in an August 2007 rating decision, effective February 
11, 2002.   As this constitutes a full grant of the benefits 
on appeal, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


